Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claim 4 depends from independent claim 1 and recites “extracting a proposed action from a learned network based on the state and a binary latent code”. Dependent claim 15 depends from independent claim 12 and recites “extract a proposed action from a learned network based on a binary latent code”. However, in view of claim invention, each of claims 1, 4, 12 and 15 does not set forth any elements involved “a binary latent code”. The issue is persons of ordinary skill in the art is not able to understand what “a binary latent code” is, what relationship between “the state” and “a binary latent code”, and how a learned network use unrelated information to extract a proposed action.  Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claim 9 depends from independent claim 1, dependent claim 19 depends from independent claim 12. Dependent claims 9 and 19 recite the further limitations of “generating/generate an animation DB based on original animation data”. Dependent claims 10 and 20 (depend from dependent claims 9 and 19) recite the further limitations for supporting the animation DB generation recited in dependent claims 9 and 19. A proper dependent claim should further specific limitations relating to the base claim. However, in view of independent claims 1 and 19, each independent claim does not set forth any elements involved in the animation data. Thus, those dependent claims recite further limitations do not present in each independent claim. Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 11-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Taylor (U.S. Patent Application Publication 2020/0293881 A1).

	Regarding claim 1, Taylor discloses a character animation playing method, comprising: 
extracting (FIG. 1A; paragraph [0030], the first target animation data 101a may be directed to the upper part of the humanoid including the arms and torso; FIG. 2; paragraph [0045], at 210, the method includes mapping first target animation data to a first subset of bones of a trained animation character; FIG. 3A; paragraph [0053], the deep learning engine 190 receives as inputs a plurality of target animation data. For example, two separate animation data includes first animation data A (101a) (directed to the upper portion of the trained character having a waving motion) and second animation data B (101b) (directed to the lower portion of the trained character having a running motion)) first actions (Paragraph [0059], the neural network of the deep learning engine 190 outputs a set of actions in the form of a position for each joint, which causes the joint motor to respond and the trained character to move; FIG. 3B; paragraph [0066], the first subset of bones 110a includes the upper portion of the bone hierarchy 110, such as the arms and torso. The first subset of bones 110a includes bones B1, B2, B3, B4, and B5. Thus,  the neural network of the deep learning engine 190 outputs a set of actions for the first subset of bones 110a. A set of actions for the first subset of bones 110a can be interpreted as first actions) based on a state of a character (Paragraph [0059], for each trained pose of the trained character and key frame in a motion sequence, based on the current state 320 of a trained orientation); 
extracting (Paragraph [0030], the second target animation data 101b may be directed to the lower part of the humanoid animation character 100 including the waist region and the legs; paragraph [0046], at 220, the method includes mapping second target animation data to a second subset of bones of the trained animation character) second actions (Paragraph [0059], the neural network of the deep learning engine 190 outputs a set of actions in the form of a position for each joint, which causes the joint motor to respond and the trained character to move; FIG. 3B; paragraph [0066], the second subset of bones 110b includes the lower portion of the bone hierarchy 110, such as the waist and legs. The second subset of bones 110b includes bones B6, B7, B8, and B9. Thus,  the neural network of the deep learning engine 190 outputs a set of actions for the second subset of bones 110b. A set of actions for the second subset of bones 110b can be interpreted as second actions) based on the state (Paragraph [0059], for each trained pose of the trained character and key frame in a motion sequence, based on the current state 320 of a trained orientation); 
selecting an action (Paragraph [0059], an action may be taken for that bone; paragraph [0063], the use of weighting in reinforcement learning may be applied to the reward value (e.g., distance metric) of bones for a corresponding pose (e.g., as defined in the set of actions 330) of the trained animation character in a corresponding key frame …) included in the first actions and the second actions (Paragraph [0053], the deep learning engine 190 receives as inputs a plurality of target animation data. For example, two separate animation data includes first animation data A (101a) (directed to the upper portion of the trained character having a waving motion) and second animation data B (101b) (directed to the lower portion of the trained character having a running motion); paragraph [0059], the neural network of the deep learning engine 190 outputs a set of actions in the form of a position for each joint, which causes the joint motor to respond and the trained character to move); and 
updating the state based on the action (FIGS. 4B and 4C; paragraph [0073], the motion sequence 413 of the trained animation character 100 blends the waving motion sequence 411 represented by target animation data A (101a) with the running motion sequence 412 represented by target animation data B (101b). Because the running motion sequence 412 is favored over the waving motion sequence 411 (e.g., through weighting), the motion of the trained animation character 100 retains more of the running motion while sacrificing the waving motion. As shown in FIG. 4C, the left character with the current state and the middle character with the updated state based on the running action).

	Regarding claim 11, Taylor discloses a non-transitory computer-readable storage medium storing instructions (Paragraph [0074], FIG. 5 illustrates components of an example device 500 that can be used to perform aspects of the various embodiments of the present disclosure; paragraph [0076], memory 504 stores applications and data for use by the CPU 502. Storage 506 provides non-volatile storage and other computer readable media for applications and data) that, when executed by a processor (Paragraph [0074], device 500 includes a central processing unit (CPU) 502 for running software applications and optionally an operating system), cause the processor to perform the method of claim 1 (See claim 1).

	Regarding claim 12, Taylor discloses a character animation playing device (Paragraph [0074], FIG. 5 illustrates components of an example device 500 that can be used to perform aspects of the various embodiments of the present disclosure), comprising: 
a processor (Paragraph [0074], device 500 includes a central processing unit (CPU) 502 for running software applications and optionally an operating system) configured to extract (FIG. 1A; paragraph [0030], the first target animation data 101a may be directed to the upper part of the humanoid including the arms and torso; FIG. 2; paragraph [0045], at 210, the method includes mapping first target animation data to a first subset of bones of a trained animation character; FIG. 3A; paragraph [0053], the deep learning engine 190 receives as inputs a plurality of target animation data. For example, two separate animation data includes first animation data A (101a) (directed to the upper portion of the trained character having a waving motion) and second animation data B (101b) (directed to the lower portion of the trained character having a running motion)) first actions (Paragraph [0059], the neural network of the deep learning engine 190 outputs a set of actions in the form of a position for each joint, which causes the joint motor to respond and the trained character to move; FIG. 3B; paragraph [0066], the first subset of bones 110a includes the upper portion of the bone hierarchy 110, such as the arms and torso. The first subset of bones 110a includes bones B1, B2, B3, B4, and B5. Thus,  the neural network of the deep learning engine 190 outputs a set of actions for the first subset of bones 110a. A set of actions for the first subset of bones 110a can be interpreted as first actions) based on a state of a character (Paragraph [0059], for each trained pose of the trained character and key frame in a motion sequence, based on the current state 320 of a trained orientation); 
extract (Paragraph [0030], the second target animation data 101b may be directed to the lower part of the humanoid animation character 100 including the waist region and the legs; paragraph [0046], at 220, the method includes mapping second target animation data to a second subset of bones of the trained animation character) second actions (Paragraph [0059], the neural network of the deep learning engine 190 outputs a set of actions in the form of a position for each joint, which causes the joint motor to respond and the trained character to move; FIG. 3B; paragraph [0066], the second subset of bones 110b includes the lower portion of the bone hierarchy 110, such as the waist and legs. The second subset of bones 110b includes bones B6, B7, B8, and B9. Thus,  the neural network of the deep learning engine 190 outputs a set of actions for the second subset of bones 110b. A set of actions for the second subset of bones 110b can be interpreted as second actions) based on the state (Paragraph [0059], for each trained pose of the trained character and key frame in a motion sequence, based on the current state 320 of a trained orientation); 
select an action (Paragraph [0059], an action may be taken for that bone; paragraph [0063], the use of weighting in reinforcement learning may be applied to the reward value (e.g., distance metric) of bones for a corresponding pose (e.g., as defined in the set of actions 330) of the trained animation character in a corresponding key frame …) included in the first actions and the second actions (Paragraph [0053], the deep learning engine 190 receives as inputs a plurality of target animation data. For example, two separate animation data includes first animation data A (101a) (directed to the upper portion of the trained character having a waving motion) and second animation data B (101b) (directed to the lower portion of the trained character having a running motion); paragraph [0059], the neural network of the deep learning engine 190 outputs a set of actions in the form of a position for each joint, which causes the joint motor to respond and the trained character to move); and 
update the state based on the action (FIGS. 4B and 4C; paragraph [0073], the motion sequence 413 of the trained animation character 100 blends the waving motion sequence 411 represented by target animation data A (101a) with the running motion sequence 412 represented by target animation data B (101b). Because the running motion sequence 412 is favored over the waving motion sequence 411 (e.g., through weighting), the motion of the trained animation character 100 retains more of the running motion while sacrificing the waving motion. As shown in FIG. 4C, the left character with the current state and the middle character with the updated state based on the running action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-9, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent Application Publication 2020/0293881 A1) in view of Buttner (U.S. Patent Application Publication 2019/0381404 A1).

	Regarding claim 2, Taylor discloses everything claimed as applied above (see claim 1), and Taylor further disclose wherein the state comprises: 
a motion parameter associated with joint information of the character (FIGS. 1A and 3A; paragraph [0033], reinforcement learning is applied by reinforcement learning agent 195 to train the deep learning engine 190 to control joint parameters (e.g., angle, position, etc.) of the bone hierarchy 110 of the trained animation character in a simulation environment based on bone orientations. The joint parameters are automatically determined for bone orientations determined through reinforcement learning); 
a motion instability parameter associated with a stability of a motion change of the character (Paragraphs [0062]-[0063], … If links and/or bones in the upper portion of the body of the trained character is weighted higher than links and/or bones in the lower portion of the body of the trained character, the learned motion of the trained character will attempt to match the upper body motion as closely as possible at the expense of not perfectly following the lower-body motion. In that manner, the trained motion of the trained animation character will retain more of the running motion, and adjust the waving motion more heavily to comply with the physics parameters of the simulation environment. For example, the waving may be stunted or less pronounced so that the trained character retains balance given the simulation environment. Or, the upper portion of the bone hierarchy may go through a balancing motion in order to maintain balance while the lower portion continues running During exploration in the reinforcement learning training phase, the neural network will learn which motions are feasible to perform and which lead to failure. Through this process, the neural network will naturally learn to overcome instability by favoring movements which allow the trained character to perform the desired overall motion. That is, during the exploration phase of reinforcement learning (e.g., through one or more iterations), the disparate target motions are melded or blended, or composited together into one seamless motion for the trained character… More specifically, the use of weighting in reinforcement learning may be applied to the reward value (e.g., distance metric) of bones for a corresponding pose (e.g., as defined in the set of actions 330) of the trained animation character in a corresponding key frame); and 
a goal parameter associated with a task performed by the character (FIG. 3B; paragraph [0066], a weight (w1=0.4) may be applied to or associated with the first target animation data A (101a) … A weight (w2=0.9) may be applied to or associated with the second target animation data B (101b). In one embodiment, because the second target animation data B (101b) has a higher weight value than that for the first target animation data A (101a), the corresponding target motion (e.g., running) represented by the second target animation data B (101b) may be favored over the target motion (e.g., waving) represented by the first target animation data A (101a). Thus, running task performed by the character; paragraphs [0067]-[0068], table 350 includes information related to the bone hierarchy 110 for an iteration of reinforcement learning and for a specific pose of the trained animation character that corresponds to a key frame of a motion sequence …  In addition, column 355 applies physics parameters and weights to the adjusted orientations of each bone in the bone hierarchy, such as by applying corresponding compensating relative adjustments to the adjusted bone orientations …).         
However, Taylor does not specifically disclose a binary latent code corresponding to an animation data segment currently playing. 
In the similar field of endeavor, Buttner discloses (Abstract, a method of generating an image frame for depicting a posing of a character in a game is disclosed …) a binary latent code corresponding to an animation data segment currently playing (FIG. 1; paragraph [0027], the memory 101 includes animation data (e.g., a motion library as described below) that is used by the MLAG system 120 as described herein; paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’. As part of processing the input animation data, all animation clips in the set of animation clips C are sampled at a predetermined target framerate (e.g., 30 frames per second) to ensure a consistent sampling rate across the animation clips; paragraph [0038], as part of processing the input animation data, a grouping of data within the motion library referred to as a motion fragment (described below with respect to FIG. 3) may be put through a siamese hashing neural network (described below) to transform tire motion fragment data into a hash code for efficient searching during runtime operation. The siamese hashing neural network is a nonlinear hashing function that associates a compact B-bit hash code to motion fragments within the motion library; FIGS. 4A and 4B shows a method 400 for machine learning animation generation at each frame; paragraph [0048], at operation 402 of the method 400, a motion synthesizer module within the MLAG system determines a list of atoms, wherein an atom is an index (e.g., a database reference or matrix reference) of a frame in the motion library D … as part of operation 402, and after an updating of the atom weights, the motion synthesizer generates an active pose (e.g., for the active frame) of a character using the list of atoms and associated weights … sending the active pose data to a rendering module for display in the active frame …paragraph [0050], at operation 406 of the method 400, the motion synthesizer generates a motion fragment using data from the motion library and associates the motion fragment with the active frame. The motion synthesizer generates the motion fragment from data associated with the dominant atom (e.g., the dominant atom determined in operation 404) and the associated pose data in the motion library. Buttner discloses a hash code for efficient searching during runtime operation. Thus, a hash code/B-bit hash code can be interpreted as “a binary latent code” corresponding to an animation data segment currently playing).
Taylor and Buttner are analogous art because both pertain to utilize the method/system for generating/updating a pose of a character based on the animation data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system for training an animation character taught by Taylor incorporate the teachings of Buttner, and applying the input animation data processing to generate a has code for each motion fragment data of the animation data and store motion fragment data into a database associated with a has code in order to provide the efficient searching during runtime operation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taylor according to the relied-upon teachings of Buttner to obtain the invention as specified in claim.

	Regarding claim 3, Taylor discloses everything claimed as applied above (see claim 1), and Taylor disclose the first actions and the second actions (See claim 1).
	However, Taylor does not specifically disclose wherein the 
	In the similar field of endeavor, Buttner discloses (Abstract, a method of generating an image frame for depicting a posing of a character in a game is disclosed …) wherein the FIGS. 4A and 4B shows a method 400 for machine learning animation generation at each frame; paragraph [0048], at operation 402 of the method 400, a motion synthesizer module within the MLAG system determines a list of atoms, wherein an atom is an index (e.g., a database reference or matrix reference) of a frame in the motion library D … as part of operation 402, and after an updating of the atom weights, the motion synthesizer generates an active pose (e.g., for the active frame) of a character using the list of atoms and associated weights … sending the active pose data to a rendering module for display in the active frame …paragraph [0050], at operation 406 of the method 400, the motion synthesizer generates a motion fragment using data from the motion library and associates the motion fragment with the active frame. The motion synthesizer generates the motion fragment from data associated with the dominant atom (e.g., the dominant atom determined in operation 404) and the associated pose data in the motion library; paragraph [0038], Buttner discloses a hash code for efficient searching during runtime operation. Thus, a hash code/B-bit hash code can be interpreted as “a binary latent code” corresponding to an animation data segment) corresponding to an animation data segment divided by a time unit (FIG. 1; paragraph [0027], the memory 101 includes animation data (e.g., a motion library as described below) that is used by the MLAG system 120 as described herein; paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’. As part of processing the input animation data, all animation clips in the set of animation clips C are sampled at a predetermined target framerate (e.g., 30 frames per second) to ensure a consistent sampling rate across the animation clips; paragraph [0038], as part of processing the input animation data, a grouping of data within the motion library referred to as a motion fragment (described below with respect to FIG. 3) may be put through a siamese hashing neural network (described below) to transform tire motion fragment data into a hash code for efficient searching during runtime operation. The siamese hashing neural network is a nonlinear hashing function that associates a compact B-bit hash code to motion fragments within the motion library; paragraphs [0040]-[0041], FIG. 3 shows a schematic of a character motion fragment 300 which includes set of past character poses 306 and a future root trajectory 304 leading away from a reference pose 302 (e.g., associated with a reference frame) and over a temporal horizon …The planning horizon tau being an amount of time (e.g., defined in frames or in time units) where the future trajectory is projected into the future and an amount of time where the past character poses are projected into the past).
Taylor and Buttner are analogous art because both pertain to utilize the method/system for generating/updating a pose of a character based on the animation data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system for training an animation character taught by Taylor incorporate the teachings of Buttner, and applying the input animation data processing to generate a has code for each motion fragment data of the animation data and store motion fragment data into a database associated with a has code in order to provide the efficient searching during runtime operation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taylor according to the relied-upon teachings of Buttner to obtain the invention as specified in claim.

	Regarding claim 5, Taylor discloses everything claimed as applied above (see claim 1).
	However, Taylor does not specifically disclose wherein the extracting of the second actions 20012052.2048 comprises: 
extracting the second actions corresponding to the state based on a table for matching transitionable binary latent codes.
In the similar field of endeavor, Buttner discloses (Abstract, a method of generating an image frame for depicting a posing of a character in a game is disclosed …FIGS. 4A and 4B shows a method 400 for machine learning animation generation at each frame; paragraph [0048], at operation 402 of the method 400, a motion synthesizer module within the MLAG system determines a list of atoms, wherein an atom is an index (e.g., a database reference or matrix reference) of a frame in the motion library D … as part of operation 402, and after an updating of the atom weights, the motion synthesizer generates an active pose (e.g., for the active frame) of a character using the list of atoms and associated weights … sending the active pose data to a rendering module for display in the active frame …; paragraph [0050], at operation 406 of the method 400, the motion synthesizer generates a motion fragment using data from the motion library and associates the motion fragment with the active frame. The motion synthesizer generates the motion fragment from data associated with the dominant atom (e.g., the dominant atom determined in operation 404) and the associated pose data in the motion library ) wherein the extracting of the second actions 20012052.2048comprises: 
extracting the second actions (Paragraph [0059], at operation 418 of the method 400, the controlling ability finds the closest matching motion fragment that is within the motion library to the active motion fragment (e.g., as modified by operation 410 and possibly operation 416)) corresponding to the state (FIG. 1; paragraph [0027], the memory 101 includes animation data (e.g., a motion library as described below) that is used by the MLAG system 120 as described herein; paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’. As part of processing the input animation data, all animation clips in the set of animation clips C are sampled at a predetermined target framerate (e.g., 30 frames per second) to ensure a consistent sampling rate across the animation clips; paragraph [0038], as part of processing the input animation data, a grouping of data within the motion library referred to as a motion fragment (described below with respect to FIG. 3) may be put through a siamese hashing neural network (described below) to transform tire motion fragment data into a hash code for efficient searching during runtime operation. The siamese hashing neural network is a nonlinear hashing function that associates a compact B-bit hash code to motion fragments within the motion library) based on a table (Paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’ …all poses within all clips are arranged into the motion library wherein each column corresponds to a pose and each row represents a temporal axis of a single joint) for matching transitionable binary latent codes (Paragraph [0059], at operation 418A, a siamese hashing neural network (SSHN) is used to transform the active motion fragment into a hash code. As a second part of operation 418, at operation 418B, a sub-linear AQD (asymmetric quantizer distance) nearest neighbour search is used to find the closest match between the hash code for the active motion fragment and a hash code from within the motion library (e.g., that represents a motion fragment similar to the active motion fragment)).
Taylor and Buttner are analogous art because both pertain to utilize the method/system for generating/updating a pose of a character based on the animation data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system for training an animation character taught by Taylor incorporate the teachings of Buttner, and applying the input animation data processing to generate a has code for each motion fragment data of the animation data and store motion fragment data into a database associated with a has code in order to provide the efficient searching during runtime operation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taylor according to the relied-upon teachings of Buttner to obtain the invention as specified in claim.

	Regarding claim 6, Taylor discloses everything claimed as applied above (see claim 1).
	However, Taylor does not specifically disclose wherein the updating comprises: 
searching for a binary latent code included in the selected action from an animation database (DB); 
selecting an animation data segment corresponding to the binary latent code; and 
updating the state based on the selected animation data segment.
In the similar field of endeavor, Buttner discloses (Abstract, a method of generating an image frame for depicting a posing of a character in a game is disclosed …FIGS. 4A and 4B shows a method 400 for machine learning animation generation at each frame; paragraph [0048], at operation 402 of the method 400, a motion synthesizer module within the MLAG system determines a list of atoms, wherein an atom is an index (e.g., a database reference or matrix reference) of a frame in the motion library D … as part of operation 402, and after an updating of the atom weights, the motion synthesizer generates an active pose (e.g., for the active frame) of a character using the list of atoms and associated weights … sending the active pose data to a rendering module for display in the active frame …paragraph [0050], at operation 406 of the method 400, the motion synthesizer generates a motion fragment using data from the motion library and associates the motion fragment with the active frame. The motion synthesizer generates the motion fragment from data associated with the dominant atom (e.g., the dominant atom determined in operation 404) and the associated pose data in the motion library ) wherein the updating comprises: 
searching for a binary latent code included in the selected action from an animation database (DB) (FIG. 1; paragraph [0027], the memory 101 includes animation data (e.g., a motion library as described below) that is used by the MLAG system 120 as described herein; paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’. As part of processing the input animation data, all animation clips in the set of animation clips C are sampled at a predetermined target framerate (e.g., 30 frames per second) to ensure a consistent sampling rate across the animation clips; paragraph [0038], as part of processing the input animation data, a grouping of data within the motion library referred to as a motion fragment (described below with respect to FIG. 3) may be put through a siamese hashing neural network (described below) to transform tire motion fragment data into a hash code for efficient searching during runtime operation. The siamese hashing neural network is a nonlinear hashing function that associates a compact B-bit hash code to motion fragments within the motion library; paragraph [0059], at operation 418 of the method 400, the controlling ability finds the closest matching motion fragment that is within the motion library to the active motion fragment (e.g., as modified by operation 410 and possibly operation 416) …at operation 418A, a siamese hashing neural network (SSHN) is used to transform the active motion fragment into a hash code. As a second part of operation 418, at operation 418B, a sub-linear AQD (asymmetric quantizer distance) nearest neighbour search is used to find the closest match between the hash code for the active motion fragment and a hash code from within the motion library (e.g., that represents a motion fragment similar to the active motion fragment)); 
selecting an animation data segment corresponding to the binary latent code (Paragraph [0061], as part of operation 418B, a sub-linear approximate nearest neighbor search is performed in the database to find a frame whose low dimensional bottleneck representation (e.g., from the SHNN) is the most similar to a low dimensional bottleneck representation of the active modified motion fragment as determined from operation 418A. In accordance with an embodiment, a similarity between pairs of hash codes (e.g., a hash code from within the motion library and a hash code from the active modified motion fragment) is quantified as a cosine similarity between each hash code in the pair); and 
updating the state based on the selected animation data segment (Paragraph [0061], a closest match to the active modified motion fragment (e.g., as determined at operation 418) in the motion library being less than the cosine similarity between the active modified motion fragment and an unmodified motion fragment (e.g., as determined at operation 406), the frame for the closest match to the active modified motion fragment from the motion library becomes the new target atom and the MLAG returns to operation 402 of the method 400; paragraph [0048], at operation 402 of the method 400, a motion synthesizer module within the MLAG system determines a list of atoms, wherein an atom is an index (e.g., a database reference or matrix reference) of a frame in the motion library D …… as part of operation 402, and after an updating of the atom weights, the motion synthesizer generates an active pose (e.g., for the active frame) of a character using the list of atoms and associated weights … sending the active pose data to a rendering module for display in the active frame).
Taylor and Buttner are analogous art because both pertain to utilize the method/system for generating/updating a pose of a character based on the animation data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system for training an animation character taught by Taylor incorporate the teachings of Buttner, and applying the input animation data processing to generate a has code for each motion fragment data of the animation data and store motion fragment data into a database associated with a has code in order to provide the efficient searching during runtime operation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taylor according to the relied-upon teachings of Buttner to obtain the invention as specified in claim.

	Regarding claim 7, the combination of Taylor in view of Buttner discloses everything claimed as applied above (see claim 2), and Taylor further disclose wherein the updating comprises: 
calculating the motion instability parameter based on the selected action (FIGS. 1A and 3A; Paragraph [0063], more specifically, the use of weighting in reinforcement learning may be applied to the reward value (e.g., distance metric) of bones for a corresponding pose (e.g., as defined in the set of actions 330) of the trained animation character in a corresponding key frame. Given the two separate target animation data example to train an animation character, the animation data for the upper portion of the bone hierarchy may be weighted in such a way to lessen its influence on the reward value …); and 
updating the state, in response to the motion instability parameter being less than or equal to a threshold (Paragraph [0065], after physics is applied, the final state of the trained character is measured (e.g., at each iteration of reinforcement learning). This observation is provided as the next input into the neural network (e.g., for the next iteration of reinforcement learning). In particular, the new set of states 350 of bone orientations for each key frame in a motion sequence may be input to the deep learning engine 190 for the next round of reinforcement learning as performed by the reinforcement learning agent 195 … On the other hand, the iterations of reinforcement learning may end when the motion sequence reward values 430 between two or more iterations of reinforcement learning do not change by over the threshold value … As a result, once reinforcement learning ends the disparate target motions are melded or blended, or composited together into one seamless motion for the trained character).

	Regarding claim 8, the combination of Taylor in view of Buttner discloses everything claimed as applied above (see claim 2), and Taylor disclose (FIGS. 1A and 3A; Paragraph [0063], more specifically, the use of weighting in reinforcement learning may be applied to the reward value (e.g., distance metric) of bones for a corresponding pose (e.g., as defined in the set of actions 330) of the trained animation character in a corresponding key frame. Given the two separate target animation data example to train an animation character, the animation data for the upper portion of the bone hierarchy may be weighted in such a way to lessen its influence on the reward value …) further comprising omitting the updating of the state, in response to the motion instability parameter being greater than a threshold (Paragraph [0065], after physics is applied, the final state of the trained character is measured (e.g., at each iteration of reinforcement learning). This observation is provided as the next input into the neural network (e.g., for the next iteration of reinforcement learning). In particular, the new set of states 350 of bone orientations for each key frame in a motion sequence may be input to the deep learning engine 190 for the next round of reinforcement learning as performed by the reinforcement learning agent 195. In one embodiment, another iteration of reinforcement learning is performed when the reward value 430 is changed (e.g., difference) from a previous reward value (e.g., from the previous reinforcement learning iteration) by over a threshold value. Thus, the current result cannot be used to update the state of the character and another iteration of reinforcement learning need to be performed for the updating of the state).

	Regarding claim 9, Taylor discloses everything claimed as applied above (see claim 1).
	However, Taylor does not specifically disclose further comprising: 
generating an animation DB based on original animation data.
In the similar field of endeavor, Buttner discloses (Abstract, a method of generating an image frame for depicting a posing of a character in a game is disclosed …) further comprising: 
generating an animation DB (FIG. 1; paragraph [0027], the memory 101 includes animation data (e.g., a motion library as described below) that is used by the MLAG system 120 as described herein; paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’. As part of processing the input animation data, all animation clips in the set of animation clips C are sampled at a predetermined target framerate (e.g., 30 frames per second) to ensure a consistent sampling rate across the animation clips; paragraph [0038], as part of processing the input animation data, a grouping of data within the motion library referred to as a motion fragment (described below with respect to FIG. 3) may be put through a siamese hashing neural network (described below) to transform tire motion fragment data into a hash code for efficient searching during runtime operation. The siamese hashing neural network is a nonlinear hashing function that associates a compact B-bit hash code to motion fragments within the motion library) based on original animation data (Paragraph [0028], the input animation data (e.g., recorded with motion capture) cannot be played directly (e.g., as is) since the captured motions therein do not exactly match the actions requested by the external controlling agent …the input animation data should include examples of natural motions recorded and converted to animation data using mocap technology).
Taylor and Buttner are analogous art because both pertain to utilize the method/system for generating/updating a pose of a character based on the animation data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system for training an animation character taught by Taylor incorporate the teachings of Buttner, and applying the input animation data processing to generate a has code for each motion fragment data of the animation data and store motion fragment data into a database associated with a has code in order to provide the efficient searching during runtime operation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taylor according to the relied-upon teachings of Buttner to obtain the invention as specified in claim.

	Regarding claim 13, Taylor discloses everything claimed as applied above (see claim 12), and Taylor further disclose wherein the state comprises: 
a motion parameter associated with joint information of the character (FIGS. 1A and 3A; paragraph [0033], reinforcement learning is applied by reinforcement learning agent 195 to train the deep learning engine 190 to control joint parameters (e.g., angle, position, etc.) of the bone hierarchy 110 of the trained animation character in a simulation environment based on bone orientations. The joint parameters are automatically determined for bone orientations determined through reinforcement learning); 
a motion instability parameter associated with a stability of a motion change of the character (Paragraphs [0062]-[0063], … If links and/or bones in the upper portion of the body of the trained character is weighted higher than links and/or bones in the lower portion of the body of the trained character, the learned motion of the trained character will attempt to match the upper body motion as closely as possible at the expense of not perfectly following the lower-body motion. In that manner, the trained motion of the trained animation character will retain more of the running motion, and adjust the waving motion more heavily to comply with the physics parameters of the simulation environment. For example, the waving may be stunted or less pronounced so that the trained character retains balance given the simulation environment. Or, the upper portion of the bone hierarchy may go through a balancing motion in order to maintain balance while the lower portion continues running During exploration in the reinforcement learning training phase, the neural network will learn which motions are feasible to perform and which lead to failure. Through this process, the neural network will naturally learn to overcome instability by favoring movements which allow the trained character to perform the desired overall motion. That is, during the exploration phase of reinforcement learning (e.g., through one or more iterations), the disparate target motions are melded or blended, or composited together into one seamless motion for the trained character… More specifically, the use of weighting in reinforcement learning may be applied to the reward value (e.g., distance metric) of bones for a corresponding pose (e.g., as defined in the set of actions 330) of the trained animation character in a corresponding key frame); and 
a goal parameter associated with a task performed by the character (FIG. 3B; paragraph [0066], a weight (w1=0.4) may be applied to or associated with the first target animation data A (101a) … A weight (w2=0.9) may be applied to or associated with the second target animation data B (101b). In one embodiment, because the second target animation data B (101b) has a higher weight value than that for the first target animation data A (101a), the corresponding target motion (e.g., running) represented by the second target animation data B (101b) may be favored over the target motion (e.g., waving) represented by the first target animation data A (101a). Thus, running task performed by the character; paragraphs [0067]-[0068], table 350 includes information related to the bone hierarchy 110 for an iteration of reinforcement learning and for a specific pose of the trained animation character that corresponds to a key frame of a motion sequence …  In addition, column 355 applies physics parameters and weights to the adjusted orientations of each bone in the bone hierarchy, such as by applying corresponding compensating relative adjustments to the adjusted bone orientations …).         
However, Taylor does not specifically disclose a binary latent code corresponding to an animation data segment currently playing.
In the similar field of endeavor, Buttner discloses (Abstract, a method of generating an image frame for depicting a posing of a character in a game is disclosed …) a binary latent code corresponding to an animation data segment currently playing (FIG. 1; paragraph [0027], the memory 101 includes animation data (e.g., a motion library as described below) that is used by the MLAG system 120 as described herein; paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’. As part of processing the input animation data, all animation clips in the set of animation clips C are sampled at a predetermined target framerate (e.g., 30 frames per second) to ensure a consistent sampling rate across the animation clips; paragraph [0038], as part of processing the input animation data, a grouping of data within the motion library referred to as a motion fragment (described below with respect to FIG. 3) may be put through a siamese hashing neural network (described below) to transform tire motion fragment data into a hash code for efficient searching during runtime operation. The siamese hashing neural network is a nonlinear hashing function that associates a compact B-bit hash code to motion fragments within the motion library; FIGS. 4A and 4B shows a method 400 for machine learning animation generation at each frame; paragraph [0048], at operation 402 of the method 400, a motion synthesizer module within the MLAG system determines a list of atoms, wherein an atom is an index (e.g., a database reference or matrix reference) of a frame in the motion library D … as part of operation 402, and after an updating of the atom weights, the motion synthesizer generates an active pose (e.g., for the active frame) of a character using the list of atoms and associated weights … sending the active pose data to a rendering module for display in the active frame …paragraph [0050], at operation 406 of the method 400, the motion synthesizer generates a motion fragment using data from the motion library and associates the motion fragment with the active frame. The motion synthesizer generates the motion fragment from data associated with the dominant atom (e.g., the dominant atom determined in operation 404) and the associated pose data in the motion library. Buttner discloses a hash code for efficient searching during runtime operation. Thus, a hash code/B-bit hash code can be interpreted as “a binary latent code” corresponding to an animation data segment currently playing).
Taylor and Buttner are analogous art because both pertain to utilize the method/system for generating/updating a pose of a character based on the animation data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system for training an animation character taught by Taylor incorporate the teachings of Buttner, and applying the input animation data processing to generate a has code for each motion fragment data of the animation data and store motion fragment data into a database associated with a has code in order to provide the efficient searching during runtime operation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taylor according to the relied-upon teachings of Buttner to obtain the invention as specified in claim.

	Regarding claim 14, Taylor discloses everything claimed as applied above (see claim 12), and Taylor disclose the first actions and the second actions (See claim 12).
	However, Taylor does not specifically disclose wherein the 
In the similar field of endeavor, Buttner discloses (Abstract, a method of generating an image frame for depicting a posing of a character in a game is disclosed …) wherein the FIGS. 4A and 4B shows a method 400 for machine learning animation generation at each frame; paragraph [0048], at operation 402 of the method 400, a motion synthesizer module within the MLAG system determines a list of atoms, wherein an atom is an index (e.g., a database reference or matrix reference) of a frame in the motion library D … as part of operation 402, and after an updating of the atom weights, the motion synthesizer generates an active pose (e.g., for the active frame) of a character using the list of atoms and associated weights … sending the active pose data to a rendering module for display in the active frame …paragraph [0050], at operation 406 of the method 400, the motion synthesizer generates a motion fragment using data from the motion library and associates the motion fragment with the active frame. The motion synthesizer generates the motion fragment from data associated with the dominant atom (e.g., the dominant atom determined in operation 404) and the associated pose data in the motion library; paragraph [0038], Buttner discloses a hash code for efficient searching during runtime operation. Thus, a hash code/B-bit hash code can be interpreted as “a binary latent code” corresponding to an animation data segment)  corresponding to an animation data segment to be played   (FIG. 1; paragraph [0027], the memory 101 includes animation data (e.g., a motion library as described below) that is used by the MLAG system 120 as described herein; paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’. As part of processing the input animation data, all animation clips in the set of animation clips C are sampled at a predetermined target framerate (e.g., 30 frames per second) to ensure a consistent sampling rate across the animation clips; paragraph [0038], as part of processing the input animation data, a grouping of data within the motion library referred to as a motion fragment (described below with respect to FIG. 3) may be put through a siamese hashing neural network (described below) to transform tire motion fragment data into a hash code for efficient searching during runtime operation. The siamese hashing neural network is a nonlinear hashing function that associates a compact B-bit hash code to motion fragments within the motion library; paragraphs [0040]-[0041], FIG. 3 shows a schematic of a character motion fragment 300 which includes set of past character poses 306 and a future root trajectory 304 leading away from a reference pose 302 (e.g., associated with a reference frame) and over a temporal horizon …The planning horizon tau being an amount of time (e.g., defined in frames or in time units) where the future trajectory is projected into the future and an amount of time where the past character poses are projected into the past).
Taylor and Buttner are analogous art because both pertain to utilize the method/system for generating/updating a pose of a character based on the animation data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system for training an animation character taught by Taylor incorporate the teachings of Buttner, and applying the input animation data processing to generate a has code for each motion fragment data of the animation data and store motion fragment data into a database associated with a has code in order to provide the efficient searching during runtime operation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taylor according to the relied-upon teachings of Buttner to obtain the invention as specified in claim.

	Regarding claim 16, Taylor discloses everything claimed as applied above (see claim 12).
	However, Taylor does not specifically disclose wherein the processor is further configured to: 
extract the second actions corresponding to the state based on a table for matching transitionable binary latent codes.
 In the similar field of endeavor, Buttner discloses (Abstract, a method of generating an image frame for depicting a posing of a character in a game is disclosed …FIGS. 4A and 4B shows a method 400 for machine learning animation generation at each frame; paragraph [0048], at operation 402 of the method 400, a motion synthesizer module within the MLAG system determines a list of atoms, wherein an atom is an index (e.g., a database reference or matrix reference) of a frame in the motion library D … as part of operation 402, and after an updating of the atom weights, the motion synthesizer generates an active pose (e.g., for the active frame) of a character using the list of atoms and associated weights … sending the active pose data to a rendering module for display in the active frame …paragraph [0050], at operation 406 of the method 400, the motion synthesizer generates a motion fragment using data from the motion library and associates the motion fragment with the active frame. The motion synthesizer generates the motion fragment from data associated with the dominant atom (e.g., the dominant atom determined in operation 404) and the associated pose data in the motion library ) wherein the processor (FIG. 7; processors 810) is further configured to: 
extract the second actions (Paragraph [0059], at operation 418 of the method 400, the controlling ability finds the closest matching motion fragment that is within the motion library to the active motion fragment (e.g., as modified by operation 410 and possibly operation 416)) corresponding to the state (FIG. 1; paragraph [0027], the memory 101 includes animation data (e.g., a motion library as described below) that is used by the MLAG system 120 as described herein; paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’. As part of processing the input animation data, all animation clips in the set of animation clips C are sampled at a predetermined target framerate (e.g., 30 frames per second) to ensure a consistent sampling rate across the animation clips; paragraph [0038], as part of processing the input animation data, a grouping of data within the motion library referred to as a motion fragment (described below with respect to FIG. 3) may be put through a siamese hashing neural network (described below) to transform tire motion fragment data into a hash code for efficient searching during runtime operation. The siamese hashing neural network is a nonlinear hashing function that associates a compact B-bit hash code to motion fragments within the motion library) based on a table (Paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’ …all poses within all clips are arranged into the motion library wherein each column corresponds to a pose and each row represents a temporal axis of a single joint)  for matching transitionable binary latent codes (Paragraph [0059], at operation 418A, a siamese hashing neural network (SSHN) is used to transform the active motion fragment into a hash code. As a second part of operation 418, at operation 418B, a sub-linear AQD (asymmetric quantizer distance) nearest neighbour search is used to find the closest match between the hash code for the active motion fragment and a hash code from within the motion library (e.g., that represents a motion fragment similar to the active motion fragment)).
Taylor and Buttner are analogous art because both pertain to utilize the method/system for generating/updating a pose of a character based on the animation data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system for training an animation character taught by Taylor incorporate the teachings of Buttner, and applying the input animation data processing to generate a has code for each motion fragment data of the animation data and store motion fragment data into a database associated with a has code in order to provide the efficient searching during runtime operation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taylor according to the relied-upon teachings of Buttner to obtain the invention as specified in claim.

	Regarding claim 17, Taylor discloses everything claimed as applied above (see claim 12).
	However, Taylor does not specifically disclose wherein the processor is further configured to: 
search for a binary latent code included in the selected action from an animation database (DB); 
select an animation data segment corresponding to the binary latent code; and 
update the state based on the selected animation data segment.  
In the similar field of endeavor, Buttner discloses (Abstract, a method of generating an image frame for depicting a posing of a character in a game is disclosed …FIGS. 4A and 4B shows a method 400 for machine learning animation generation at each frame; paragraph [0048], at operation 402 of the method 400, a motion synthesizer module within the MLAG system determines a list of atoms, wherein an atom is an index (e.g., a database reference or matrix reference) of a frame in the motion library D … as part of operation 402, and after an updating of the atom weights, the motion synthesizer generates an active pose (e.g., for the active frame) of a character using the list of atoms and associated weights … sending the active pose data to a rendering module for display in the active frame …paragraph [0050], at operation 406 of the method 400, the motion synthesizer generates a motion fragment using data from the motion library and associates the motion fragment with the active frame. The motion synthesizer generates the motion fragment from data associated with the dominant atom (e.g., the dominant atom determined in operation 404) and the associated pose data in the motion library ) wherein the processor (FIG. 7; processors 810) is further configured to: 
search for a binary latent code included in the selected action from an animation database (DB) (FIG. 1; paragraph [0027], the memory 101 includes animation data (e.g., a motion library as described below) that is used by the MLAG system 120 as described herein; paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’. As part of processing the input animation data, all animation clips in the set of animation clips C are sampled at a predetermined target framerate (e.g., 30 frames per second) to ensure a consistent sampling rate across the animation clips; paragraph [0038], as part of processing the input animation data, a grouping of data within the motion library referred to as a motion fragment (described below with respect to FIG. 3) may be put through a siamese hashing neural network (described below) to transform tire motion fragment data into a hash code for efficient searching during runtime operation. The siamese hashing neural network is a nonlinear hashing function that associates a compact B-bit hash code to motion fragments within the motion library; paragraph [0059], at operation 418 of the method 400, the controlling ability finds the closest matching motion fragment that is within the motion library to the active motion fragment (e.g., as modified by operation 410 and possibly operation 416) …at operation 418A, a siamese hashing neural network (SSHN) is used to transform the active motion fragment into a hash code. As a second part of operation 418, at operation 418B, a sub-linear AQD (asymmetric quantizer distance) nearest neighbour search is used to find the closest match between the hash code for the active motion fragment and a hash code from within the motion library (e.g., that represents a motion fragment similar to the active motion fragment)); 
select an animation data segment corresponding to the binary latent code (Paragraph [0061], as part of operation 418B, a sub-linear approximate nearest neighbor search is performed in the database to find a frame whose low dimensional bottleneck representation (e.g., from the SHNN) is the most similar to a low dimensional bottleneck representation of the active modified motion fragment as determined from operation 418A. In accordance with an embodiment, a similarity between pairs of hash codes (e.g., a hash code from within the motion library and a hash code from the active modified motion fragment) is quantified as a cosine similarity between each hash code in the pair); and 
update the state based on the selected animation data segment   (Paragraph [0061], a closest match to the active modified motion fragment (e.g., as determined at operation 418) in the motion library being less than the cosine similarity between the active modified motion fragment and an unmodified motion fragment (e.g., as determined at operation 406), the frame for the closest match to the active modified motion fragment from the motion library becomes the new target atom and the MLAG returns to operation 402 of the method 400; paragraph [0048], at operation 402 of the method 400, a motion synthesizer module within the MLAG system determines a list of atoms, wherein an atom is an index (e.g., a database reference or matrix reference) of a frame in the motion library D …… as part of operation 402, and after an updating of the atom weights, the motion synthesizer generates an active pose (e.g., for the active frame) of a character using the list of atoms and associated weights … sending the active pose data to a rendering module for display in the active frame).
Taylor and Buttner are analogous art because both pertain to utilize the method/system for generating/updating a pose of a character based on the animation data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system for training an animation character taught by Taylor incorporate the teachings of Buttner, and applying the input animation data processing to generate a has code for each motion fragment data of the animation data and store motion fragment data into a database associated with a has code in order to provide the efficient searching during runtime operation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taylor according to the relied-upon teachings of Buttner to obtain the invention as specified in claim.

	Regarding claim 18, the combination of Taylor in view of Buttner discloses everything claimed as applied above (see claim 13), and Taylor further disclose wherein the processor is further configured to: 
calculate the motion instability parameter based on the selected action (FIGS. 1A and 3A; Paragraph [0063], more specifically, the use of weighting in reinforcement learning may be applied to the reward value (e.g., distance metric) of bones for a corresponding pose (e.g., as defined in the set of actions 330) of the trained animation character in a corresponding key frame. Given the two separate target animation data example to train an animation character, the animation data for the upper portion of the bone hierarchy may be weighted in such a way to lessen its influence on the reward value …); and 
update the state, in response to the motion instability parameter being less than or equal to a threshold (Paragraph [0065], after physics is applied, the final state of the trained character is measured (e.g., at each iteration of reinforcement learning). This observation is provided as the next input into the neural network (e.g., for the next iteration of reinforcement learning). In particular, the new set of states 350 of bone orientations for each key frame in a motion sequence may be input to the deep learning engine 190 for the next round of reinforcement learning as performed by the reinforcement learning agent 195 … On the other hand, the iterations of reinforcement learning may end when the motion sequence reward values 430 between two or more iterations of reinforcement learning do not change by over the threshold value … As a result, once reinforcement learning ends the disparate target motions are melded or blended, or composited together into one seamless motion for the trained character).

	Regarding claim 19, Taylor discloses everything claimed as applied above (see claim 12).
	However, Taylor does not specifically disclose wherein the processor is further configured to: 
generate an animation DB based on original animation data.  
In the similar field of endeavor, Buttner discloses (Abstract, a method of generating an image frame for depicting a posing of a character in a game is disclosed …) wherein the processor (FIG. 7; processors 810) is further configured to: 
generate an animation DB (FIG. 1; paragraph [0027], the memory 101 includes animation data (e.g., a motion library as described below) that is used by the MLAG system 120 as described herein; paragraph [0036], all the animation clip segments selected from the input animation data are stored in a large matrix denoted herein as ‘D’ and referred to as a motion library D′ or just ‘motion library’. As part of processing the input animation data, all animation clips in the set of animation clips C are sampled at a predetermined target framerate (e.g., 30 frames per second) to ensure a consistent sampling rate across the animation clips; paragraph [0038], as part of processing the input animation data, a grouping of data within the motion library referred to as a motion fragment (described below with respect to FIG. 3) may be put through a siamese hashing neural network (described below) to transform tire motion fragment data into a hash code for efficient searching during runtime operation. The siamese hashing neural network is a nonlinear hashing function that associates a compact B-bit hash code to motion fragments within the motion library) based on original animation data (Paragraph [0028], the input animation data (e.g., recorded with motion capture) cannot be played directly (e.g., as is) since the captured motions therein do not exactly match the actions requested by the external controlling agent …the input animation data should include examples of natural motions recorded and converted to animation data using mocap technology).
Taylor and Buttner are analogous art because both pertain to utilize the method/system for generating/updating a pose of a character based on the animation data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method/system for training an animation character taught by Taylor incorporate the teachings of Buttner, and applying the input animation data processing to generate a has code for each motion fragment data of the animation data and store motion fragment data into a database associated with a has code in order to provide the efficient searching during runtime operation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taylor according to the relied-upon teachings of Buttner to obtain the invention as specified in claim.

	
Examiner’s Comment
Claims 4, 10, 15 and 20 have not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.

	
	
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616